Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 recites the limitation "the rear wall" and “the front wall”.  There is insufficient antecedent basis for this limitation in the claim.









Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
U.S. Pub. No. 2007/0157376 to Paz et al.
Claim 35, Paz discloses an apparatus comprising a vertical actuator and at least one angled actuator (fig. 24).
Claim 36, Paz discloses the apparatus wherein a base of each of the vertical actuators is attached to a floor of a tank defined by base device 320 and capable of forming an isosceles triangle having a peak oriented towards the rear wall a rear wall of the tank and a base oriented towards the front wall a front wall of the tank (fig. 23,24)[0144].











Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a dry immersion bed comprising a water tank with four walls and a floor forming an open top water-tight container; a membrane is fixed to the ends of the upper edges of the tank, separating the patient from a liquid contained in the tank, wherein said bed is connected to the tank floor using a vertical actuator 4; and said bed is segmented into a first platform; second platform; third platform; and fourth platform, wherein said first platform is adapted to support the patient's back and head; the second platform is adapted for the patient's seated support; and the third platform is adapted to support the patient's thigh; and the fourth platform being adapted to support the patient's legs and feet. wherein said platforms have degrees of freedom between themselves and said bed is equipped with three angular actuators capable of providing a change in the angle defined between the first and second platforms, the second and third platform and between the third and fourth platform respectively; the at least one vertical actuator together with the angular actuators, enabling a fowler position, semi-fowler position; trendelenburg position; anti-trendelenburg position; cardiac position; anti-shock position; and inclination with head elevation above the patient's feet.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673